 ALEXANDER-STAFFORD CORPORATION79Alexander-Stafford CorporationandRobert EleyandThe MasterInsulators Association,'Party to the ContractandInterna-tionalAssociation of Heat & Frost Insulators&AsbestosWorkers, Local47,AFL-CIOand International Association ofHeat & Frost Insulators&AsbestosWorkers,AFL-CIO,'Parties to the ContractThe Master Insulators AssociationandRobert EleyandInterna-tionalAssociation of Heat & Frost Insulators&AsbestosWorkers, Local47, AFL-CIO and International Association ofHeat&Frost Insulators & Asbestos Workers,AFL-CIO,Parties to the ContractandAlexander-Stafford Corporation,Party to the ContractInternational Association of Heat & Frost Insulators&AsbestosWorkers, Local47, AFL-CIO and International Association ofHeat&Frost Insulators&Asbestos Workers, AFL-CIOandRobert EleyandThe Master Insulators Association,Party tothe ContractandAlexander-Stafford Corporation,Party to theContract.CasesNos. 7-CA-1197, 7-CA-1198, and 7-OB-237.June 7,1957DECISION AND ORDEROn December 9, 1955, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondents Alexander-Stafford Corporation and The Master Insula-tors Association, herein referred to as Alexander-Stafford and Associa-tion, respectively, had engaged in and were engaging in unfair laborpractices within the meaning of Section 8 (a) (1) and (3) of the Act,and that Respondent International Association of Heat & Frost In-sulators & Asbestos Workers, Local 47, AFL-CIO, hereinafter re-ferred to as Local 47, had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A) and (2) of theAct, and recommending that said Respondents cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. The Trial Examiner also foundthat Respondent International Association of Heat & Frost Insula-tors & Asbestos Workers, AFL-CIO, hereinafter referred to as Inter-national, had not engaged in unfair labor practices within the meaningof the Act and recommended that the complaint against it be dismissed.Thereafter Respondents Alexander-Stafford and Association filed ex-ceptions and supporting briefs to certain portions of the Trial Ex-1This is the correct name of the Association as it appears in the Association's articles ofincorporation.2 TheAFL and CIOhaving merged subsequent to the hearing in this proceeding, we areamending the identificationof theUnion accordingly.118 NLRB No. 14. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDaminer's recommended order; the General Counsel filed exceptions tothe Trial Examiner's Intermediate Report, and Respondent Inter-national filed a brief in support of the Trial Examiner's IntermediateReport.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudical error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and the briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner insofar as they are consistent with this Decisionand Order.Contrary to the Trial Examiner, we find that the International isjointly responsible with Local 47 for the negotiation, interpretation,administration, and enforcement of the unlawful provisions of thecontracts, including their enforcement against Robert Eley.We are convinced, upon examination of the provisions of the Inter-national's constitution and bylaws, and the International Joint TradeAgreement, that in the performance of its collective-bargaining func-tions, Local 47 is not a free agent with complete autonomy to concludenegotiations independently of the International's control.As a "sub-ordinate branch" of the International, Local 47 is required to "workunder" the International Joint Trade Agreement, as adopted by theInternational in convention assembled, and accordingly, in its negotia-tions with the Association, it was compelled to gain the latter's ac-ceptance of the International Joint Trade Agreement as the collective-bargaining agreement governing their relationship.That agreementexpressly states that its provisions are "not subject to change by aLocal Union" and permits the negotiation of additional provisions onlyif they do not "conflict with its letter or spirit." It further states thatit has been approved by the International as to form and substance andcertifies that it is not in violation of the International's constitutionand bylaws.Moreover, analysis of the substantive terms of the Inter-national Joint Trade Agreement reveals that Local 47's bargainingauthority was restricted largely to negotiating over wage rates, ex-pense allowances, contributions to the welfare fund, and provisionsrelating to the effective term of the contracts.With respect to othermatters, including those governed by the unlawful clauses,' Local 473In absolving the Internationalof responsibility for the unfair labor practices stem-ming from the existenceof unlawful clauses inthe 1953, 1954,and 1955 contracts, theTrial Examinerrelied, in part, on his conclusion that "the clausesfound above to beunlawfulon their face,because they discriminatedin favor of Local 47members overnonmembersin conditions of employment,werecontained in the supplemental agree-ments notsupplied bythe International and for which the International Union could not inany case beheld responsible."ArticleIX, however,does appear in the International JointTrade Agreement.Moreover,in each of the contracts in issue,article IXcontains atypewrittennotation referring to the supplemental agreement,which can only be a ref-erence to paragraphs1, 2, 3, 4, and 6,which areelaborations on the provisions of articleIX and which,in accordancewith theprovisions of the International Joint Trade Agree- ALEXANDER-STAFFORD CORPORATION81was required to accept the provisions of the International Joint TradeAgreement.Under all the circumstances, we find that the contracts involvedherein were the product of the International's insistence that Local47 "work under" the International Joint Trade Agreement, the pro-visions of which were not subject to change, and were not changed byLocal 47. In negotiating the contracts in accordance with the re-strictions and conditions imposed by the International, it is clear thatLocal 47 was acting as the agent of the International, and that itsunlawful conduct in this regard is imputable to the International,and we so find .4Moreover, we find that by adopting the International Joint TradeAgreement in convention, and by requiring Local 47 to "work under"it, thus compelling Local 47 to gain the Association's acceptance ofit in collective-bargaining negotiations, the International participatedin the negotiation of the unlawful contracts, notwithstanding the factthat its representatives were not physically present at the negotiationmeetings.'In insisting that Local 47 negotiate on the basis of suchagreements, the International necessarily contemplated that Local47 would interpret and administer the terms thereof in accordancewith the intent of the International when it adopted them.TheInternational therefore stands at least as a cosponsor of the provi-sions of the contract and the practices occurring under them. Suchcosponsorship carries with it the responsibility of a joint participantin a common enterprisefor the acts performed in furtherance of theenterprise by the other participant of the enterprises.Accordingly,although the evidence does not show that the International was ac-tively associated with the events leading to the discrimination againstRobert Eley, caused by Local 47, or with Local 47's interpretation,administration, and enforcement of the contracts generally, we findthat because of its participation. in a common enterprise with Local.47, the latter's conduct becomes, the liability of the International.'As the International is therefore responsible for Local 47's negotiationof the 1954 and 1955 contracts, and for the interpretation, adminis-ment, are in accord with the spirit of article IX, in that the additional expenses providedare provided only for members of Local 47.Accordingly, it makes 110 difference,insofar asthe responsibility of the International is concerned, that they appear in the supplementalagreement.Finally, the Trial Examiner did not take into consideration the fact thatarticle VII, which he found to be unlawful in that it provided for a preferential hiring ar-rangement which required membership in or referral from Local 47 as a condition ofemployment with Alexander-Stafford and other members of the Association, appears in theInternational Joint Trade Agreement.4 SeeBay Counties District Council of Carpenters and Joiners of America, AFL-CIO,117 NLRB 958.5 SeeChicago Typographical Union No.16, 80 NLRB 1041, enfd. 193 F. 2d 782 (C. A.7), cert. denied 344 U. S. 812.6 George D. Auchter Company,102 NLRB 881., 883;P. F. ShuckConstructionCo. Inc.,114 NLRB 727, 729.450553-58-vol. 118-7 82DECISIONSOF NATIONALLABOR RELATIONS BOARDtration, and enforcement of the 1953, 1954, and 1955 contracts gen-erally, and for the discrimination against Robert Eley, caused byLocal 47, we find that by these acts the International violated Section8 (b) (2) and (1) (A) of the Act.THE REMEDYHaving found that the Respondents engaged in the unfair laborpractices set forth above, we shall order that they cease and desisttherefrom and that they take certain affrmative action designed toeffectuate the policies of the Act.The Trial Examiner, though finding that article IX and para-graphs 1, 2, 3, 4, and 6 of the contracts in issue were unlawful ontheir face and should be corrected, did not include in his recommendedorder a provision designed to accomplish that end.We shall orderthe Respondents to cease and desist from continuing such provisionsin their existing and future contracts.-Respondents Alexander-Stafford and Association except to the ceaseand desist order recommended against them as being too broad inscope.We find no merit in their exceptions, and accordingly, as theTrial Examiner's recommendations in this regard accord with ourusual policies in cases such as this,' we shall issue a broad cease-and-desist order against all Respondents.Respondent Alexander-Stafford also excepts to the provision inthe Trial Examiner's recommended order that it publish a notice inall newspapers in the communities in western Michigan where it hasemployed mechanics or improvers during the last 3 years. As acknowl-edged by Respondent Alexander-Stafford, publication is a reasonableextension of the posting requirements in order to insure adequatenotice.8As Respondent's operations are carried on at different jobsites for relatively short lengths of time at any particular job site,there is no assurance that posting of notices at current job sites, assuggested by Respondent, will cover the entire area in which Respond-ent operates.The requirement of publication in all of the cities ofwestern Michigan in which Respondent Alexander-Stafford has em-ployed mechanics or improvers during the last 3 years should insurenotice to all interested persons in the area of Respondent's operations,.that it has discontinued its unlawful hiring practices.'As we have found that both Respondent Local 47 and RespondentInternational are responsible for the unfair labor practices found,.we shall order both to cease and desist therefrom and to take theaffirmative action directed in our Order below.7 See, for example,North East Texas Motor Lines, Inc.,109 NLRB 1147.sFrank W. Hake, James D. Hake, Glenn F. Hake t/a Frank W. Hake,112 NLRB 1097J. J. White, Inc.,111 NLRB 1126.9In so finding we reject Respondent's interpretation of the terns"has employed" asmeaning"has hired."We use it in the sense of "has made use" of services of mechanicsor improvers. ALEXANDER-STAFFORD CORPORATION83ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.The Respondent Alexander-Stafford Corporation, Grand Rapids,Michigan, its officers, agents, successors, and assigns, shall:(a)Cease and desist from :(1)Entering into, enforcing, or otherwise continuing in effectagreements which provide for the payment of benefits to members ofLocal 47 without also providing for payment of such benefits tononmembers.(2)Entering into, enforcing, or giving effect to any agreement orpractice of requiring membership in or referral from RespondentLocal 47 or any other labor organization as a condition of employmentwith it except as authorized by Section 8 (a) (3) of the Act.(3)Encouraging membership in Respondent Local 47, or any otherlabor organization by discriminating in regard to any term or condi-tion of employment of any employee or prospective employee becauseof membership in or failure to obtain membership in RespondentLocal 47.(4) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to form,join, or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in collective bar-gaining or other mutual aid or protection, or to refrain from any orall such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of the Act.(b)Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1)Offer to Robert Eley immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his.seniority and other rights and privileges previously enjoyed.10(2)Make whole Robert Eley for any loss of pay he may have suffered by reason of the discrimination against him in the manner setforth in the section of the Intermediate Report herein entitled "TheRemedy."(3)Cause, at its expense, the notice hereto attached as AppendixA 11 to be printed in newspapers having general circulation in each of10Neitherthe correspondence leading toEley'spresent term of employmentbeginningJuly 5, 1955, nor the record, established that Eley wasthen reinstated to hisformer orsubstantially equivalentposition,without prejudice to his seniority and other rights and.privileges previously enjoyed.11 In theevent thatthisOrder is enforcedby a decree of a UnitedStates Court of Ap-peals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuantto a Decree of the United States Court of Appeals,Enforcing anOrder." 84DECISIONSOF NATIONALLABOR RELATIONS BOARDthe cities and towns in western Michigan in which it has employedmechanics or improvers during the last 3 years.(4)Post at its office and warehouse in Grand Rapids, Michigan,copies of the notice attached hereto marked "Appendix A."Copiesof said notice,to be furnished by the Regional Director for the SeventhRegion, shall, after being duly signed by Respondent Company's rep-resentative,be posted by said Company immediately upon the receiptthereof, and maintained by it for sixty(60) consecutive days there-after in conspicuous places, including all places where notices tomechanics and improvers are customarily posted.Reasonable stepsshall be taken by the Respondent Company to insure that such noticesare not altered,defaced, or covered by any other material.(5)Notify the Regional Director for the Seventh Region in writing,within ten(10) days from the date of this Order, what steps Re-spondent Company has taken to comply herewith.2.The Respondent,The Master Insulators Association,its officers,agents, successors,and assigns,shall :(a)Cease and desist from :(1)Entering into, enforcing, or otherwise continuing in effect,agreements which provide for payment of benefits to members ofLocal 47, without also providing.for payment of such benefits tononmembers.(2)Entering into, enforcing, or giving effect to any agreement orpractice between itself or Alexander-Stafford Corporation or Kala-mazoo Asbestos Company or any other of its members on the one handand Local 47 or International Association of Heat & Frost Insulators& Asbestos Workers, AFL-CIO, on the other hand, which conditionsemployment upon membership in or referral from said Local 47 orany other labor organization,except under a nondiscriminatory ar-rangement permitted by Section 8 (a) (3) of the Act.(3) In any other manner interfering with, restraining,or coercingemployees in the exercise of the rights to self-organization,to form,join, or assistany labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in collectivebargaining or other mutual aid or protection,or to refrain from anyor all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3) ofthe Act.(b)Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1)After receiving from the Regional Director for the SeventhRegion copies of the notice attached hereto marked"Appendix B,712cause, at the expense of The Master Insulators Association,said notice11 Seefootnote 11. ALEXANDER-STAFFORD CORPORATION85to be printed in newspapers of general circulation in Grand Rapids,Kalamazoo, Lansing, Flint, Saginaw, Jackson, and Bay City,Michigan.(2)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order, what stepsRespondent The Master Insulators Association has taken to complyherewith.(3)The Respondent Local 47 and the Respondent International,their officers, representatives, agents, successors, and assigns, shall :(a)Cease and desist from :(1)Entering into, enforcing, or otherwise continuing in effect,agreements which provide for the payment of benefits to members ofLocal 47 without also providing for payment of such benefits tononmembers.(2)Entering into, enforcing, or giving effect to any agreement orpractice with Alexander-Stafford Corporation, Kalamazoo AsbestosCompany, or any other member of The Master Insulators Associa-tion, or the Association itself, which requires membership in orreferral from said Local 47 or any other labor organization as acondition of employment with any said companies, except as author-ized by Section 8 (a) (3) of the Act.(3)Causing or attempting to cause Alexander-Stafford Corpora-tion to discriminate against Robert Eley or any other employee orapplicant for employment because they are not members of said Local47, or in any manner to discriminate against them in violation ofSection 8 (a) (3) of the Act.(4) In any other manner restraining or coercing employees of, orapplicants for, employment with Alexander-Stafford Corporation inthe exercise of their rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement re-quiring membership in a labor oganization as a condition of employ-metnt as authorized by Section 8 (a) (3) of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(1)Notify Alexander-Stafford Corporation in writing that theywithdraw all objections to the employment by Alexander-StaffordCorporation of persons who are not members of or are not referred -from said Local 47 and that it requests said Company to employpersons as asbestos workers and pipe coverers without regard to theirmembership or nonmembership in, or to their having or not havinga referral from, Local 47 or any other labor organization.(2)Notify Alexander-Stafford Corporation in writing and senda copy to Robert Eley at his home in Grandville, Michigan, that theywithdraw all objections to the employment of Robert Eley in theposition he occupied prior to the discrimination against him, without 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDregard tohis membershipor nonmembership in, or his having or nothaving areferral fromRespondent Local 47 or any other labor organi-zation,and withoutprejudiceto his seniority or other rights andprivileges.(3)Make whole Robert Eley for anylossof pay hemay havesufferedby reason of thediscrimination againsthim inthe mannerset forthin the sectionherein entitled "The Remedy."(4)Cause, at their expense, the notices attached hereto marked "Ap-pendix C" 13 to be printed in newspapers of general circulation inGrand Rapids,Kalamazoo,Lansing,Flint, Jackson, Saginaw, andBay City, Michigan.(5)Post at the Labor Temple in Lansing, Michigan, copies of thenotice attached hereto marked "Appendix C." Copies of said notice,to be furnished by the Regional Director for the Seventh Region,shall, after being duly signed by representatives of Respondent Local47 and representatives of Respondent International, be posted by saidRespondents immediately upon receipt thereof, and maintained bythem for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to mechanics and improvers arecustomarily posted.Reasonable steps shall be taken by said Re-spondents to insure that suchnotices arenot altered, defaced, orcovered by any othermaterial.(6)Notify the Regional Director for the Seventh Region inwriting, within ten (10) days from the date of this Order, what stepsRespondent Local 47 and Respondent International have taken tocomply herewith.MEMBER JENKINS took no part in the consideration of the aboveDecision and Order.'""Appendix C sets out the notice to be subscribed and posted by Local 47.That to beposted by Respondent International shall be identical in form, except that where thename of the Union appears above the signature line,the words"Local 47"shall be deleted.In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees andprospective employees that :WE WILL NOT enter into, enforce, or otherwise continue in effect,any agreement which provides for the payment of benefits tomembers of Local 47, International Association of Heat & Frost ALEXANDER-STAFFORD CORPORATION87Insulators & Asbestos Workers, AFL-CIO, without also provid-ing for payment of such benefits to nonmembers.WE WILL NOT require that Robert Eley, or any other employeeswho work for us applying insulating material, be members ofor have referrals from Local 47, International Association ofHeat & Frost Insulators & Asbestos Workers, AFL-CIO, as acondition of employment.We will not give effect to any agree-ment or engage in any employment practice which makes anysuch requirement, except as authorized by Section 8 (a) (3) ofthe National Labor Relations Act, as amended.WE WILL NOT interfere with, restrain, or coerce our employeesor applicants for employment in the exercise of the rights guar-anteed by Section 7 of the Act, except to the extent such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act, as amended.WE WILL offer to Robert Eley immediate and full reinstatementto his former or substantially equivalent position, without prej-udice to his seniority and other rights and privileges previouslyenjoyed.117E WILL make whole Robert Eley for any loss of pay he mayhave suffered because of the discrimination against him.ALEXANDER-STAFFORD CORPORATION,Employer.Dated----=-----------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees andprospective employees that :WE WILL NOT enter into, enforce, or otherwise continue in effect,any 'agreement which provides for the payment of benefits tomembers of Local 47, International Association of Heat & FrostInsulators & Asbestos Workers, AFL-CIO, without also provid-ing for payment of such benefits to nonmembers.WVE WILL NOT enforce, give any effect to, or renew any.agreement or employment practice \1Tith Local 47, InternationalAssociation of Heat & Frost Insulators & Asbestos Workers, 88DECISIONSOF NATIONALLABOR RELATIONS BOARDAFL-CIO, which requires that employees who apply insulatingmaterial for any of our member companies be members of or havereferrals from Local 47 as a condition of employment,except asauthorized by Section 8 (a) (3) of the National Labor.RelationsAct, as amended.WE WILL NOT interfere with, restrain,or coerce the employeesof or applicants for employment with any of our member com-panies in the exercise of the rights guaranteed by Section 7 ofthe Act, except to the extent such right may be affected by anagreement requiring membership in a labor organization as acondition of employment,as authorized by Section 8 (a) (3) ofthe Act, as amended.THE MASTER INSULATORS ASSOCIATION,Employer Association.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.APPENDIX CNOTICE TO ALL MEMBERSOF LOCAL 47,INTERNATIONAL ASSOCIATIONOF HEAT & FROSTINSULATORS&ASBESTOSWORKERS, AFL-CIO,AND TO ALL EMPLOYEES WHO APPLYINSULATING MATERIALPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor ManagementRelationsAct, we hereby notify you that :WE WILL NOT enter into,enforce, or otherwise continue in effect,.any agreement which provides for the payment of benefits tomembers of Local 47, International Association of Heat & FrostInsulators & Asbestos Workers, AFL-CIO, without also provid-ing for the payment of suchbenefits to nonmembers.WE WILL NOT enforce, give effect to, maintain, or renew anyagreement,understanding,or practice with The Master InsulatorsAssociation or any of its members including Alexander-StaffordCorporation, under which employment of employees who apply-insulating material is conditioned upon their being members of'our organizations or having referrals from them and underwhich we give preference to our own members.WE WILL NOT cause or attempt to cause Alexander-StaffordCorporation or any other member of The Master Insulators Asso-ciation, their officers, agents,successors,or assigns,to discriminateagainst employees or applicants for employment because they arenot members of or have not received a referral slip from the ALEXANDER-STAFFORD CORPORATION89business agent of our organization, or in any other manner todiscriminate against them in violation of Section 8 (a) (3) of theAct, as amended.WEWILL NOT in any other manner restrain or coerce employeesof, or applicants for employment with, Alexander-Stafford Cor-poration or any other member of The Master Insulators Associa-.tion., their successors, or assigns, in the exercise of the rights ofemployees guaranteed in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of the Act, as amended.WE HAVE notified Alexander-Stafford Corporation that wehave withdrawn all objections to its employment of Robert Eleyin the position he occupied prior to the discrimination againsthim, without regard to his membership or nonmembership in, orhis having or not having a referral from, our organization, andwithout prejudice to his seniority or other rights and privileges.WE WILL make whole Robert Eley for any loss of pay he mayhave suffered because of the discrimination against him.LOCAL 47, INTERNATIONAL ASSOCIATION OFHEAT & FROST INSULATORS & ASBESTOSWORKERS, AFL-CIO,Union.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed by and on behalf of Robert Eley,an individual,the GeneralCounsel of the National Labor Relations Board, herein called the General Counseland the Board,by the Acting Regional Director for the Seventh Region(Detroit,Michigan),issued his complaints dated May 27, 1955, against Alexander-StaffordCorporation(herein called Respondent Company),The Master Insulators Association(herein called the Employer Association and the Association),Local 47 of theInternational Association of Heat & Frost Insulators&AsbestosWorkers(hereincalled Local 47 and the Local), and International Association of Heat & FrostInsulators&AsbestosWorkers, AFL(herein called the International Union andthe International),alleging that Respondents had engaged in and were engaging inunfair labor practices affecting commerce within the meaning of Section 8 (a) (1)and (3),Section 8 (b) (1) (A) and (2),and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended,61 Stat.136, herein called the Act.Copies ofthe charges and complaintstogetherwith anorderconsolidating the cases and noticeof hearing were duly served upon the parties.Withrespect to the unfair labor practices the complaints alleged in substance thatat all times since June 1, 1953,Respondent Company and the Employer Associationtogether with Local 47 and the International Union have had and enforced collective-bargaining agreements which contained illegal closed-shop provisions granting agreater degree of union security than permittedby the Actand other provisionsaffording illegal preferential treatment in the terms and conditions of employment 90DECISIONSOF NATIONALLABOR RELATIONS BOARDfor union members.The complaints alleged further that the agreements and/orunderstandings between the parties required as a condition of employment thatemployees be members of the Union or have referral cards or work permits fromit.In substance,the complaints against Respondent Company and the RespondentUnions alleged the discharge induced by the Unions of one Robert Eley on or aboutMay 20, 1954,because he was not a member of and did not possess a work permitor referral from the Union,and that thereafter he was repeatedly refused reinstate-ment for the same reasons.In their answers Respondents denied the commissionof any unfair labor practices.Pursuant to notice a hearing was held September 6, 7, 8, and 9, 1955,inGrandRapids,Michigan,before Alba B. Martin, the Trial Examiner duly designated bythe Chief Trial Examiner.All parties were represented by counsel and participatedin the hearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.At the con-clusion of the General Counsel's case-in-chief the General Counsel'smotion to con-form the pleadings to the proof was granted and the International Union's motionto dismiss the complaint as to it was denied.At the conclusion of the hearing theRespondents made short oral statements.Helpful'briefswere received from theGeneral Counsel,the International Union, and Local 47.No brief was receivedfrom the Respondent Company or the Employer Association.Upon the entire record in the case, and from observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESSOF THE MASTER INSULATORS ASSOCIATION AND OFRESPONDENTCOMPANYThe Master Insulators Association,a corporation created under the laws ofMichigan in 1952, is composed of employers,including Respondent Company, en-gaged in insulating work principally in the western Michigan area. It was formedby a number of such employers who theretofore had engaged in multiemployerbargaining with Local 47 for over a decade. Since 1953 it has annually negotiateda single collective-bargaining agreement with Local 47 for all association membersand has been the party to the contracts on their behalf.By this joint action theassociation members, including Respondent Company, have manifested a desire tobe bound in their labor relations by joint rather than individual action, and haveconstituted themselves a single employer within the meaning of the Act.'During 1953, 1954,and 1955 at least six employers other than Respondent Com-pany were members of the Employer Association:Garlock Insulation Company ofLansing, Michigan;Genesee Asbestos Company, Flint, Michigan;Kalamazoo Asbes-tos Company,Kalamazoo,Michigan;M. Evert Asbestos Insulation Company, GrandRapids, Michigan; Murphy Supply Company, Lansing, Michigan;and J.W. WillmanCompany, Saginaw,Michigan.In addition,during 1955 at least three other com-panies were members.Annually the above-named 6 members of the Association intheir combined operations sell goods and perform services valued in excess of $200,-000 to Michigan manufacturers in Michigan.Each of said Michigan manufacturersannually ships goods valued in excess of $50,000 from points located in the State ofMichigan to points located outside the State of Michigan.Annually the above-named 6 members of the Association in their combined operations receive by directshipment from points located outside Michigan to points located in the State ofMichigan,goods valued in excess of $500,000.Alexander-Stafford Corporation,with its principal place of business in GrandRapids,Michigan,isengaged in the business of installation and distribution ofasbestos and other type insulators.Its annual gross income during the calendaryears 1953, 1954, and 1955 was between$400,000 and $500,000 per year, 40 percentof which was received from work performed under contract on public buildings, in-dustrial plants, commercial buildings and the like,including Fisher body plants of theGeneral Motors Corporation and a General Motors diesel plant.During the calendaryear 1953,itpurchased materials at a cost of $244,000, of which approximately$228,000 worth was shipped to it directly from points outside the State of Michigan.During the calendar year 1954, it purchased materials at a cost of approximately$326,000 of which$283,000 worth was shipped to it directly from points located1Insulation Contractors of Southern California, Inc.,110 NLRB 638,639;CapitalDistrictBeer Distributors Association,at al.,109 NLRB 176,179 ;Gottfried BakingCompany,Inc.,103 NLRB 227;E.F. Shuck Construction Co., Inc.,114 NLRB 727. Cf.Santa Clara County PharmaceuticalAssociation,et at..114 NLRB 256. ALEXANDER-STAFFORD CORPORATION91outside of the State of Michigan.InInsulation Contractors of Southern California,Inc., et al.,110 NLRB 638, 639, the Board said,Although the Board has recently announced new minimum requirements forthe assertion of its jurisdiction,we will adhere to our past practice of con-sidering all association members who participate in multiemployer bargainingas a single employer for jurisdictional purposes.Considering as a single employer for jurisdictional purposes the Respondent Companyand the 6 other companies who have been members of the Employer Associationsince its inception,itappears that this single employer had a direct inflow ofover$728,000 during 1953, and over$826,000 during 1954, and that annually it has adirect outflow of over $300,000-which figures are considerably in excess of theBoard's present minimum standards for asserting its jurisdiction?It appears,there-fore, and I find, that this emloyer is engaged in commerce within the meaning of theAct, and that under its present jurisdictional standards it will effectuate the policiesof the Act for the Board to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Association of Heat & Frost Insulators&Asbestos Workers, AFL, and,Local 47 thereof,are labor organizations within the meaning of the Act.III. THE UNFAIR LABOR PRACTICESA. Unfair labor practices committed by Respondent Company, Local 47, and theEmployer Association1.Supervisory status of Ralph Sasser and Edward KranenbergAt all times of concern herein until July 11, 1954, Ralph Sasser was contractmanager of Respondent Company.As such, on behalf of the Company he ne-gotiated job contracts and was responsible to the'president of the Company forthe performance of the work under the job contracts.He was instrumental in theestablishment of the Respondent Association and as a representative of RespondentCompany participated in the bargaining with Local 47 which led to the 1953 and1954 contracts considered below.He was in charge of hiring and firing those whoapplied insulation,herein called asbestos workers, for Respondent Company. Itis held that Sasser was a supervisor within the meaning of the Act.Edward Kranenberg,an employee of some 25 years' standing with RespondentCompany, worked generally as a job foreman.Although the contracts of concernherein established the hourly rates of pay of mechanics and improvers(journey-men and apprentices),Kranenberg was paid a little more per hour than either group.The contracts were silent as to rates of pay of foremen.All of Respondent Com-pany's work of applying insulating material to structures was done at the job site,none of it at the Company'swarehouse in Grand Rapids.The job sites were lo-cated all over(or anywhere)inwesternMichigan.As job foreman Kranenbergwas responsible to the contract manager and the Company's president for the properperformance of the work at the job site.He assigned all work on that job.Hetestified that if an asbestos worker did sloppy work,and upon being shown did notimprove,Kranenberg"would have to report to Mr.Sasser."He checked tosee that the men reported on time and did not leave early.He saw that the workwas done according to the job specifications.If the job foreman was not a su-pervisor,then Respondent Company had no supervisor at the job site where a num-ber of men might be working in a city miles away from Grand Rapids, whichSasser would visit only from time to time as his other activities permitted.On theabove evidence,and on the entire record considered as a whole,I find and hold thatat all times of concern herein Edward Kranenberg had authority,in the interest of theRespondent Company, responsibly to direct other employees,and that the exerciseof such authority was not merely routine or clerical in nature but required the useof independent judgment. It follows that within the meaning of Section 2 (11) ofthe Act, Kranenberg was a supervisor.It is so found.2.BackgroundContributory to an understanding of the issues in dispute herein, although in noway relied upon for the resolution of those issues,are the following backgroundfacts, all of which occurred more than 6 months prior to the filing of the initialcharge herein.-a.For a number of years prior to the amendment of the Act in 1947, the formcontract used by Local 47 in its bargaining negotiations with the employers in Michi-2 Jonesboro Grain Drying Cooperative,110 NLRB 481. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDgan who later formed The MasterInsulatorsAssociation,'contained a clause-ar-ticleXI-providing that all insulating work-that is, the application of all insulat-ing materials,with which we are here solely concerned-would be performed bymembers in good standing of Local 47. Such clauses were included in the contractssigned with the employers in 1939, 1942, 1944, 1945, and July 1947.In general, the contracts between the parties from 1939 to 1947 covered a num-ber of subjects other than wages and transportationexpense, and consisted of anumber of pages.From at least 1949 until June 30, 1953, the only written.agree-ments between the parties were one-page documents relating solelytowages andtransportationexpense.InConstruction Specialties Company,102NLRB 1542,the Board considered whether the practice of another local of the same internationalunion during a part of this period and under similar written contracts, violated theAct-a problem which does not arise herein because of Section 10 (b) of the Actand because not pleaded in the complaint.b. The General Counsel adduced evidence that when Eley first went to Sasser foremployment, in 1950, the latter said to him that, "as long as you have a referral .you can work. . . Even though you have a referral . . . and a cardman is avail-able out of work, that cardman will have the job in preference to referral men."Sasser testified that he did not recall this conversation with Eley.Robert Eley testified further that once during his first 4 months of employment,when some new men were brought onto the job, Kranenberg "wanted to make surethat we had our referrals up to date, because he said, `If you not up to date, theUnion members of Local 47 aren't allowed to work with nonunion members ormembers that don't have a referral.' "Although Kranenberg in substance deniedthis testimony, for reasons given later, Eley was a more credible witness thanKranenberg.c.The General Counsel adduced evidence that in December 1953, Eley was ab-sent from work with Respondent Company under circumstances not unlike thoseherein.At first Eley testified that the event occurred in January 1954, but Eley'stimecards, introduced by Respondent Company, established that it could not havetaken place then.On rebuttal Eley testified that it occurred in December 1953,while he was working on the "St. Thomas" job, and that he was off for a week only.He worked on the "St. Thomas" job during the 4 days just before his departure.Then counsel stipulated that the payroll records reflect that Eley did no work forRespondent Company from the end of work on December 10 until December 28,1953.Eley was unable to remember whether during the first week he was off hemoved his family from one home to another.Asked how he remembered the dateshe had given in his direct testimony, he stated that he had refreshed his recollectionfrom the letter he wrote the International Union, which is the document referredto below as a memorandum dated June 9, 1954. The record does not reflectwhether or not all employees were off for a period of time during the Christmasperiod.Although Local 47 urges this testimony as an adverse reflection uponEley's general credibility, I view it as reflecting solely upon his memory for dates.(forwhich he acknowledged a weakness), and upon his memory for the durationof events.By his demeanor on the witness stand Eley impressed me as a crediblewitness and a far more credible witness than Sasser.With respect to this event Eley testified that "Mr. Sasser came on the job and toldme that the Local was putting their cardmen in and that he would have to lay me off.He said it might not be what they claim it is . . . he said `when things smooth outI'llgive you a call and you can come back to work."' Eley added that "in abouta week's time he called me and I went back to work."At that time he did not geta new referral; he still had his old one.Sasser was not asked concerning this event, so he neither confirmed nor deniedEley's version of it.However, Sasser testified that he never laid off a nonunionman in order to provide work for a union man.3.The contractsThe agreements with which we are here concerned are those in effect duringand after the 6-month period before the filing and service of the charges,3 the con-tracts in effect at the time Robert Eleyleft the employ of Respondent Company andduring the period that he did not work there, that is, prior to his beginning to workthere again on July 5, 1955.These are the contracts "made and entered into"sThe charge against Local `47 and the International Union was filed and served October 8,1954.The charge against Respondent Company was filed and served November 18, 1954.The charge against the Employer Association was filed and served November 19, 1954. ALEXANDER-STAFFORD CORPORATION93and "effective" on July 1, 1953, July 1, 1954, and July 1, 1955, which recited thatthey were to be "rigidly observed."Prior to 1953, the contracts were jointly negotiated with Local 47 by a groupof employers, and all employers who signed the contracts considered themselvesbound by them. In the bargaining in 1953 and 1954, the negotiating was handledby the Employer Association and all members were considered bound by the resultantcontract, having first given their approval of the contract to those who bargainedon their behalf if they themselves were not present.An agent of Respondent Com-pany, Ralph Sasser, was instrumental in the formation of The Master InsulatorsAssociation and was one of its negotiators at the bargaining meetings with Local 47in the summers of 1953 and 1954. In 1955 the Employer Association was repre-sented at the bargaining by a committee of three, which included Thomas Stafford,president of Respondent Company, who in July 1955 became president also ofThe Master Insulators Association.Without question on this record-and it was not contended otherwise-theEmployer Association, Respondent Company, Kalamazoo Asbestos Company, andLocal 47 were all bound by these contracts.The responsibility of the InternationalUnion, if any, is considered hereinafter.These three contracts each consisted of a so-called master agreement, which wassupplied by the International Union, and several pages of supplemental agreement..Clauses attacked by the General Counsel as containing a greater degree of unionsecurity than permitted by Section 8 (a) (3) of the Act, and other provisionsattached as affording illegal preferential treatment in the terms and conditions ofemployment to union members, were as follows:ARTICLE IIt is hereby agreed that the provisions of this Agreement shall be bindingupon the party of the first part individually and as members of said Associationand upon the membership of Local No. 47 individually and as members of saidUnion within a radius of thirty (30) miles from City Hall-outside territorysituated half way to any other affiliated Local Union.Rand & McNally's.map shall be considered the Official map of the Trade.All places on saidmap touched or intersected by radius circle shall be considered within theterritory, and in such cases the entire town or city limits of such places shallbe considered within the territory. On operations (All contracts on the premisesof buildings, mines, mills, factories, shipyards, etc.) outside of chartered terri-tory the nearest Local Union is to be given first preference in the supplyingof labor in excess of one (1) Mechanic and one (1) Improver, who shall con-form to the working rules and Trade Agreement of the Local Union underwhose jurisdiction they work, and in addition shall receive the wage rate andboard allowance highest in either the Local having jurisdiction over the opera-tion or the wage rate incorporated in this Agreement.ARTICLE VIThe individuals, firms or corporations comprising the membership of theMaster Insulators' Association agree to execute their work as described inArticle XI as direct Employers of Local No. 47 membership, and not to subletany of the same, nor the labor thereof; .. .ARTICLE VIILocal No. 47 will direct non-members to the employers in the numbers agreed.upon and shall issue them Referral Cards for purpose of identification andclassification.ARTICLE IXMembers of Local No. 47 shall receive board when on jobs requiring samein the amount of $6.00 per day and shall receive railroad transportation andlocal car or bus fares in excess of two city fares daily figured from nearestchartered city City Hall to job and return to City Hall.Night traveling shallbe paid for at single time, except in cases where berth is provided, when notraveling time shall be paid.When boarding on out-of-town jobs they shallreceive all transportation expenses expended.ARTICLE XIThe party of the first part agrees to employ the membership of Local No..47 in the application of pipe and boiler covering, insulation of hot surfaces,. 94DECISIONS OF NATIONAL LABORRELATIONS BOARDducts, flues, etc., also the covering of cold piping and circular tanks connectedwith the same.This to include alterations and repairing of work similar tothe above and the use of all materials for the purpose mentioned.SUPPLEMENTAL AGREEMENT1.Expense Jobs in excess of 30 miles when sent by the Business Agent.Members of Local 47 shall receive Board and Room expense in the amountof Six Dollars ($6.00) per working day when placed by the Business Agenton jobs located in excess of thirty (30) miles from the nearest chartered cityand in addition shall receive traveling expense allowance at the rate of sevencents (70) per mile to and from job at the beginning and termination of same.2.Expense Jobs in excess of 30 miles when sent by the Employer and nighttraveling.Members when sent from shop by the Employer shall receive Boardand Room expense allowance at the rate of Six Dollars ($6.00) per workingday and in addition shall receive transportation . allowance of Seven Cents(70) per mile to and from job at the beginning and termination of samefigured from shop.Night traveling shall be paid for at a single time, exceptin cases where berth is provided, when no traveling time shall be paid.Whenboarding on out of town jobs, they shall receive all transportation expenseexpended.3.Expense jobs in excess of 50 miles,Members working five (5) or lessdays per week on a Room and Board job located in excess of fifty (50) milesfromshopornearest chartered city when said job is to continue into thefollowing week or weeks shall receive one (1) additional day's Board andRoom expense allowance.4.Expense jobs of less than a full day.Members reporting on expense jobsand leaving for no reason of personal convenience after working less than afull day shall receive full amount of expense allowance for the day.6.Transportation Jobs located within a radius of 30 miles and job transfer.Members of Local 47, when working on jobs located within a radius of thirty(30)miles shall receive allowance for transportation expense at the rate ofSeven Cents (70) per mile in excess of two (2) city fares daily figured fromCityHall of nearest chartered cities, Jackson, Grand Rapids, Kalamazoo,Lansing, and Saginaw, Michigan.Members when ordered by the employerto transfer from job to job shall receive full traveling time in addition totraveling expense allowance at the rate of Seven Cents (70) per mile.On their faces, the 1953, 1954, and 1955 contracts contained certain clauseswhich discriminated in favor of members of Local 47 over nonmembers. Each con-'tract provided for the employment of members and, in article VII, of nonmembers.Yet each contract, in article IX, and paragraphs 1, 2, 3, 4, and 6 of the supple-mental agreement, provided for expenses on the job for only union members, andwas silent as to expenses for nonmembers.To this extent each contract was dis-criminatory and unlawful on its face and should be corrected. It was VirgilFisher's uncontradicted and credited testimony, however, that in fact nonmembersreceive the same expense money in all respects as do members.InMundet Cork Corporation,96 NLRB 1142, the Board found that the earlierform of this International Union's master agreement violated the Act.TherearticleXI was identical with article XI here; but article VII there provided thatwhere the joint trade board determined an "emergency" existed, the employermight obtain the "emergency" number of employees agreed upon, who would workunder "permit" from the local "until replaced by members of said union."TheBoard said,Concededly, article XI of this contract did not expressly provide that theAssociation hire only, or primarily, union members.Article VII, however, byproviding for the hiring of nonmembers only in "emergency" situations, whenno union members were available, ahd for their ultimate replacement by unionmembers, dispelled any doubt as to the meaning of article XI.Consideringthese provisions together, we find that the Respondents' 1949 contract, by itsterms, both express and implied, provided for preferential hiring of membersof the Respondent Union.In his brief here, counsel for the International Union stated that the change inthe wording of article VII to its present form was made in an attempt to complywith the Board's ruling inMundet Cork Corporation,and urged that in view of ALEXANDER-STAFFORD CORPORATION95this and the deletion from article XI of the previous closed-shop provisions, thecontracts herein being examined no longer provide for preferential hiring of unionmembers. It appears to me, however,that on its face article VII of the revisedmaster agreement is at best ambiguous,and that in order to understand its meaningit is necessary to look to the practice of the parties under it.4.Hiring, referral,and clearance practices ' under the contractsa.Generally1.John Bond was president of the Kalamazoo Asbestos Company, a member ofThe Master Insulators Association.His company is not a respondent here.Bondwas also president of the Employer Association from its inception in 1952 untilJuly 1955.He dealt with the Local for many years prior to the amendment ofthe Act in 1947, during which years, as stated above, the contracts provided forclosed-shop conditions except in emergencies,and the ultimate replacement of thosehired in emergencies by union members.In substance Bond testified,althoughsomewhat vaguely, that the practice of his company has not changed since thechanges in the master agreement beginning in 1953; that the company considersitself bound to call the business agent of Local 47 for asbestos workers, that thelatterwill send him union members if he has any available and others only if hehas not, and that if the business agent cannot supply any men the company will findthe men and the Local will issue referrals.Thus under his company's practice theLocal is the sole source of supply, and known to the company the Local givespreference to members-which amounts to a violation of the Act.Although thetestimony of Virgil Fisher (considered more fully below), business agent of Local47 since about April 1954, does not fully parallel or corroborate Bond's testimony,Fisher was not called upon to, and did not,deny the truth of Bond's testimony.Assuming for the moment the truth of Bond's testimony, no order would lie againstKalamazoo Asbestos Company because it is not a respondent herein.The legaleffect of its practice upon the possible violation of Respondent Company and theMaster Builders Association is considered below.2.Ralph Sasser, contract manager of Alexander-Stafford Corporation from about1948 to July 11, 1954, who did most of the hiring for it during the period withwhich we are concerned,testified that when he needed asbestos workers his practicewas "to hire from the Union.because that is where one . . . knows theavailable manpower is."Asked if he thought he could have hired a specific non-union member without clearing through the business agent, Sasser replied, "I believeI could have,if the conditions demanded.Now, when I say `if,' when I qualifythat statement, I want you to realize that if you are going to catch fish, you've gotto go where fish are, so that it is quite customary for we insulators to go to the manwho knows where labor is when we are in need of labor."Asked what he meantby "if the conditions were right,"Sasser replied,"As I stated on a previous instancehere when I was unable to get ahold of Mr. Fisher because he was out,.andthe job was of such urgency that it had to have someone immediately,then I tookmeasures to get somebody there and told him about it when the time come."Sasser's reference was to an occasion,sometime between May 20 and July 11,1954,where on a specific job when he needed 2 men"immediately,"he "trieddesperately"to reach Fisher,and not being able to he borrowed 2 carpenters fromthe general contractor of the job, put them on Respondent Company'spayroll, andinstructed them how he wanted the work done.When he was first questioned onthis, in a leading question he was asked whether he attempted to reach Fisherbecause he felt he had a legal obligation to or because he felt he could get the bestmen that way. Sasser replied, "Force of habit, I would expect."The next timeSasser talked with Fisher he told him about these two men being on thejob.Askedif it was necessary for him to tell Fisher,he replied,"I just assumed that it wasnecessary."Askedhis purpose in telling Fisher,he replied, "Because we workedtogether"-the contractors and the Union-"we are both engaged in one trade... .Fisher then gave the two carpenters referrals.Having earlier testified that he had seen so many of the yellow slips-meaningreferral slips-that they all looked alike to him,and having earlier alluded to theminterchangeably as permits or referrals,Sasser was asked what he called themwhenever he referred to them.He answered, "permit because it is so printed onthe document."This suggested that Sasser still thought of them as permits, whichthey used to be, although for some years there have been no permits,but onlyreferrals. 96DECISIONSOF NATIONALLABOR RELATIONS BOARDSometime between May 20 and June 14, 1954, Sasser prepared but did not senda draft of a letter to the secretary-treasurer of the International Union.The draftsaid,1GENTLEMCN: We are enclosing a table column "A" of which represents thecard carrying asbestos workers which were on our payroll for the first weekof each of the months of 1949 through 1953 inclusive, column "B" representsthe permit men (some affiliated with other A. F. of L. trades and some not)who were on our payroll at the same time.We have a request for 4 men from the union which is unfilled.The above data is submitted as a side light to your letter published in theApril 1953 Asbestos Worker and to advises similarly published on the samesubject in later issues.With the help of counsel, Sasser indicated that the letter to which he referred in theAsbestos Worker, a publication of the International Union, probably was a notifica-tion to the local unions from the International Union instructing them to expandtheir locals and take in more members so they could more properly service thejobs.Sasser said the letter was probably written "because I was continuously shortof manpower and was always wanting more qualified men."On the attached tableone column is headed "47," the other "per."Of note herein is the fact that neitherthe "letter" nor the table makes any reference to a possible third category, thoseon the payroll who wereneithermembers of Local 47 nor on "permit" from it.Asthe documents were prepared "as just a recap of certain records . . . of employmentatAlexander-Stafford," to give the International added evidence of the need ofexpanding the Local, and as the record showed at times a high proportion of"permit"men as compared with "47" men-which is undoubtedly what Sasserintended to show-it is highly probable that if there had been any employees inthis third category, he would have included the figures concerning them.Thisomission, plus the entire record in the case which made no reference to any employeesin this third category, convinces me that there were none. I conclude that at alltimes of concern herein all asbestos workers working for Respondent Companywere either members of or referrals from Local 47.It is concluded from Sasser's above testimony, and from the entire recordconsidered as a whole, that Sasser, representing Respondent Company and havingassisted in the negotiation of the 1953 and 1954 contracts, considered himself boundto hire all asbestos workers through the Local or get referrals for any he hiredhimself.Thus his practice was "to hire from the Union," except that under certaincircumstances, namely in emergencies when he could not locate the business agent,he would hire the man himself and, out of "force of habit," and because he "justassumed that it was necessary," would tell the business agent about it the next timehe saw him. Because he was continuously short of manpower and was havingtrouble getting it from the Local, Sasser went so far as to draft a letter to theInternational Union-which, however, he did not send, for the reason, he presumed,that in the meantime he had received the necessary manpower from the Local.Hadhe not felt compelled to get from or have his manpower cleared by the Local, which,for reasons of its own, had chosen to restrict its membership to meet less than thepeakload requirements, presumably Sasser could have undertaken on his own totrain some new men in the field.There is no evidence that he ever did.Confirming Sasser's understanding that the Respondent Company's arrangementwith Local 47 was compulsory rather than permissive was Sasser's statement to Eleyon May 20, 1954--as found below-that until the union men were placed, "I can'tput you to work, Ican'tkeep you working"; and also Sasser's statement to Eley onabout May 29, 1954-as found below-that until all the cardmen were placed, "Ican'tput you back to work." Although on May 20 Sasser added that "We'vegot toplay ball with the Union . . . they're cooperative," this does not subtract from'thefact that Sasser equated cooperation with giving preference to union members atthat time, and that there was a rigidity in his understanding which could have beengrounded only in compulsion.Compulsion is further proved by Sasser's May 29statement to Robert Eley that Eley would have to get a new referral from Fisherbefore he could return him to work; and also the fact that sometime between May20 and July 11, 1954, when Sasser needed two men immediately, the first thinghe 'did was to trydesperatelyto reach Fisher.[Emphasis added.]3.As to Local 47's understanding and practice under article VII of the 1953and 1954 contracts, we look to one of its bylaws, and to the testimony of VirgilFisher, its business agent, and of Edward Kranenberg, each of whom. had beenunion members for many years. ALEXANDER-STAFFORD CORPORATION97In about 1943or 1944 Local 47 passed a bylaw readingas follows:Any member of Local No. 47 found working withany man not holding aPermit or Union Card shall be called before the ExecutiveBoard-and finedaccordingly.Since then thisbylaw hasnot been changed,according to the knowledge ofBusinessAgent Virgil Fisher, who has beenamemberof the Localat all timessince then,and during at least1recent yearwas its president.Asked whetherithad been enforcedsince the amendmentof the Act in 1947, Fisher replied, "Iknowof no instanceof anymember ofLocal 47 that hasbeenfound.workingwithanyone without proper credentials."Thus Fisher did not deny that it hadbeen enforced but statedin substancethat thequestion had not arisenbecauseallmen onall jobs had the propercredentials.The entire record indicates that"propercredentials" included membershipin theLocal or a referral from it.Al-though Kranenberg testified that the rule had never been enforced, this is highlyunlikelyinasmuchas closed-shop conditions did not become illegal until 1947,.several years after itwas passed.Fisher's testimony established that, at least during the 1'h years that he hadserved as its business agent justprior to his testimony, Local 47 gavepreferenceto itsmembersover nonmembersin the fillingof jobs.Fisher testified in substancethat when a request for men comes from an employer to the Local, Fisher seeksfirst to fill the vacancies with members of Local 47: "I'd try to get members ofLocal 47 if I could.That is what I'm paid for." ` . . when I have exhaustedthemembership of Local 47 and I still don't have a sufficientamount of men torefer to the employers, then the next step is to try to secure referral mechanics tosupply the demand... . . Fisher stated further that if there are not enough jobs.to take care of all the members of the Union, he would not send any referral mento any of those jobs. . He explained, in substance, that the construction industryis seasonal,that the employment peaks occur in the fall and mid-spring, that "youeither carry a membership in your local to take care of the peak and let them loafhalf of the time, or you are going to take an. average and there will be a certaintime when you will have to use a cushion there to take up the peak," that whenLocal 47 cannot supply the need from its own ranks, then under article VII "wewill endeavor to secure the number of men that is necessary and refer them to[the employers] to complete their contracts.. .."Fisher's testimony indicates further than he, on behalf of Local 47, issues referrals.under two sets of circumstances: first, when an employer has already employed anonmember of Local 47 and the employer requests a referral for him-in whichevent Fisher issues the referral "as soon as I have knowledge that the individualisworking"; second, when Fisher receives "a call for employees from the employergreater than the amount of Local Union manpower and I am able to secure someonewho will agree to go over and work for him.. . ."When Fisher issues a referralto a nonmember, he testified the employer is not bound to employ him.Whena request is made for a given number of men, it is Fisher who determines which.of that number shall be members and which, if any, nonmembers of Local 47. Oncross-examination he stated that "it's my job to see that there is work for" as manymembers of Local 47 as is possible, that a part of his duty is to give them preference.When men ask for referrals, it is Fisher's general practice to ask them if theybelong to anyunion, andif their dues are paid up in any union connected with thebuilding trades.No charge is made for the referrals, and the contracting parties have never seta limit on the number of referrals to be issued by the Local.UntilNovember 1954, referrals were renewed every 30 days for nonmemberswho were employed on the renewal date, but not for nonmembers who were notemployed.The system of renewals was abandoned in November 1954 because,as well as Fisher remembered, a member, having returned from a sojourn workingin another jurisdiction, advised that it might be some evidence of a violation of the Act.Fisher testified that the reason for having referrals is for identification and classi-fication,to keep track of the men who are working in the trade in Local 47's juris-diction, while they are working.The purpose of a referral when Fisher is sendinga man over to the job: "It acts as an introduction to the employer and also servesas an identification to the other crafts . . that he has been referred there byLocal Union 47."The purpose when the man is already on the job is that thereferral serves as identification to the other craftsmen on the job and serves to450553-58-vol. 118-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARD.alleviate quite a few jurisdictional problems.A further purpose, in either case,is that having a record of who is working on- a given job enables Fisher to checkand see that the employer makes a contribution to the welfare fund on behalf ofall employees, referral men as well as union members.Fisher testified further that when a nonmember requests a referral, Fisher givesit to him only if Fisher has a job to fill-that is, only if he has a current call for menfrom an. employer.Fisher does not keep a list of nonmembers who are seekingemployment in the trade. In substance this means that while constantly seekingjobs for members Fisher can have a short memory as to which nonmembers areseeking jobs.Under this system it is possible for a nonmember to be refused.a referral on Monday because on that day Fisher had no call for men, and for Fisher.to fill all calls for men the next day with members of the Local.It is the undenied testimony of Fisher that nonmembers as well as membersget paid the same in all respect for travel time, despite the clauses in the contractswhich cover members only.Beginning in February 1954, Local 47 instituted a practice of requiring that allreferrals be picked up at the union hall in Lansing, Michigan. In the case of RobertEley, who lived near Grand Rapids, this meant a round-trip drive of 134 milesfrom and to his home once a month. The reason for this change in practiceswas not explained.4.That the practice of Respondent Company and Local 47 under the contractsrequiredeithermembership in Local 47 or a referral from it as a condition ofemployment is strongly suggested by the fact that Robert Eley found it necessaryto obtain a renewal of his referral at intervals of about 30 days during the severalyears he worked for Respondent Company. If Eley had not considered it com-pulsory for him to have a current referral in order to hold his job, it is a fairconclusion that he would not have bothered getting the referrals, especially duringhis last 4 months when he had to make a long drive each month to obtain one.The abandonment of the 30-day renewal practice in November 1954 did not alter.the compulsory requirement of a referral at the beginning of employment.Thatunder their mutual practice and understanding. the Local was the sole source ofsupply of asbestos workers was amply borne out by Sasser's testimony, consideredabove.That Fisher shared this understanding and practice was indicated by hisresponse to the question as to how the number of referrals was determined under.section VII of the 1953-54 contract. Fisher replied,I'llhave to give it a moment's thought. I'll answer it as best I can. There aresomany different angles entered into in the construction business. I wouldsay that the amount of work in the asbestos field at the time of the requestwould determine quite a bit the number of insulators requested from theemployer.All work covers all construction, the amount of work, the amountof men. It is pretty simple to figure that out.A fair construction of this testimony, in the light of the entire record, and particu-larly in the light of Fisher's testimony concerning the "average" composition of theLocal, is that the Local supplies asbestos workersfor all workonall constructionwithin its jurisdiction.This construction confirms the conclusion herein reachedthat Local 47 was the sole source of supply of asbestos workers for Respondent'Company.That Local 47 intended to continue as the sole source of supply, and to protect"itself in that role, was attested by the continued existence of its unchanged bylawwhich in substance barred its members from working with any asbestos workerswho were not either members of Local 47 or on referral from it.That Local 47 was not only the sole source of supply but in fact was in control,of the hiring, was established by Fisher'sadmission to Robert Eley on June 3,1954-found below-to the effect that the Local was going to issue no more refer-rals, that "they were going to handle the work themselves."Fisher's assumptionbehind this statement that by withholding referrals he could preserve the work forLocal 47 members shows the existence of an understanding between the Localand Respondent Company concerning the employment of asbestos workers.As has been seen above, in filling jobs Local 47 gives preference to its own mem-bers.As is found below, on May 20, 1954, Ralph Sasser told Eley that "we havean agreement with the Local to keep all our cardmen in work." It follows from-this,and I conclude, that the Respondent Company shared with the Local the un-derstanding and practice of giving preference in the holding of jobs to Local 47members over nonmembers. ALEXANDER-STAFFORD CORPORATION99b. In the case of Robert EleyThe. General Counsel contends that the May 20, 1954, separation of Robert Eley-from his employment with Respondent Company was a discriminatory discharge orlayoff.Respondent Company contends that Eley quit.With an exception or two of short duration, Eley had worked for RespondentCompany steadily for about 3-3/1 years, mostly as. a mechanic and always on areferral basis from Local 47.A mechanic is a journeyman in the trade; an improveris an apprentice.He was regarded by the management of the Company as a com-petent and responsible worker.Throughout his employment with Respondent Company, Eley obtained a referralfrom the business agent of Local 47 at about 30-day intervals; and due to the changein the Union's practice effective in February 1954, mentioned above, the referralshe obtained thereafter, namely in February, March, April, and May, he had to pickup at the union hall in Lansing.Eley considered having to get renewals at all, andfinally having to drive so far for them, an imposition.At all times of concern hereinhe was a member in good standing of another building tradesunioninGrandRapids:Operators, Plasterers and Cement Finishers, Local 115.On April 19, 1954, Eley wrote the business agent of Local 47, Virgil Fisher, point-ing out that he had worked at the insulating trade for 71/2 years, stating that he wouldlike to continue to do so, but as a member of Local 47, and requesting that Fisherforward him an application.Fisher replied, in writing, that he did not have theauthority to issue applications, that anyone asking for an application must appearbefore the executive board of Local 47 and make his wishes known, and that theboard met on the first Friday of each month in Lansing, Michigan.Although thedate of this letter was not included in the stipulation concerning it, it is fair to as-sume, and I do, that it was written shortly after Fisher received Eley's letter ofApril 19. In a memorandum dated June 9, 1954, which Eley sent to the Interna-tionalUnion, he stated that he then appeared before the executive board at its"next" meeting, which would have been held on the first Friday in May 1954, whichwas May 7. In the memorandum he stated further that the executive board did notgive him a definite answer, that Fisher said he would let him know after a meetingbetween the Union and some contractors the following Thursday, and that he hadnever heard further from Fisher concerning his application.Eley testified withoutcontradiction that Fisher told him "that they would have to have a meeting betweenthe contractors and the Executive Board of Local 47 to determine how [many] meneach contractor was needing."Eley'smemorandum stated further, in substance,that he had been trying, without avail, to get into Local 47 for 5 years, and haddiscussed the matter with its 3 business agents during that period.On May 10, 1954, Fisher issued Eley a referral to work for Respondent Com-pany, at the bottom of which in open space not calling for further information Fisherwrote, "Central Paper-exp. in 30 days."Fisher testified that it was customary for-him to write the job or area where the referred person would work, that it was cus-tomary at that time to issue referrals for only 30 days, but given ample opportunityhe offered no convincing reason for writing the obvious and what everybody con-,cerned already knew-that the referral would expire in 30 days.On May 20, 1954, some 20 to 26 employees, all but possibly 1 or 2 being mem-bers of Local 47, became unemployed when the job they were working on in Monta-gue,Michigan,closed down. In the days immediately preceding this Fisher hadcontacted a number of employers for jobs.On and after May 20, he sought jobs forthesemen, contacting some six contractors.The record does not disclose howmany employees he placed,but some of them he was unable to place and they leftthe jurisdiction of the Local.Others whom he could not assist just waited. FisherAbout that time therewas still on, or had shortly before been on, in the area,a carpenters'strike whichslowed down the building industry and ultimately retarded insulating work.The first employer Virgil Fisher telephoned on May 20 -was Thomas Stafford,president of Respondent Company.Fisher told him of the group of men withoutwork and asked Stafford if he could use any of them. According to Stafford and-Fisher, Eley'sname was not mentioned.Stafford assumed that Fisher was talkingabout union members, a correct assumption under all the circumstances.Stafford then told Ralph Sasser, his so-called contract manager, of Fisher's calland need and,according to Stafford,"instructed him if possible to take on what menhe could."In Sasser's language,Stafford "told me to try to make room for anyunion men that it was possible for us to hire," to "look over the work on hand andsee if it were possible to absorb any of the men that were available."Staffordtestified that he gave no instructions to lay off anyone to make room for any of 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe union men.He testified also that Sasserreplied thathe did not want to'takethese men,and indicated to Stafford that he did not like those men.Although,Sasser challengedthis, Sasser wasan unsatisfactory witnessand I do notcredit histestimony as. againstStafford'and professeda poor memory. Further,on June3, Sasser told Eley he did not wantto hire thosemen becausethey were not dependable workers.Stafford testified further that at this point in their relationship Sasser, one of histop supervisors, was not keeping him well informed concerning the business, thatrelationsbetween them were somewhatstrained.It is a fact that just over 7 weekslater, on July 11, 1954, Sasser left the employ of Respondent Company and thenor shortly thereafter became president of a competing corporationin the sameline of business, which position he occupied at the time of his testimony herein.According to the credited testimony of Virgil Fisher, he talked with Sasser twicethat day, May 20, presumably over the telephone. The firsttimeSasser told Fisherthat he was going to Muskegon that day and would let him know later whether hecould use any men there.Insofar asthe record shows the only job Respondent Com-pany then had going in Muskegon was the Central Paper job where Eley andthree other men were then working. Later that day, presumably after Sasser hadbeen to Muskegon, Sasser again called Fisher and told him that he could usetwo mechanics at the Central Paper job.The following day two of the men beganworking for Respondent Company, both of whom lived in Muskegon and both ofwhom were members of Local 47. They were Bernard Wines and Henry Grebel.As Sasser told Fisher he could use thesemen at.theCentral Paper job, I find thatthey were assigned to that job and that they went to work May 21. The recorddoes not disclose how long they worked on that job, but Wines worked steadily forRespondent Company until early August 1954 and Grebel worked until the weekending June 4, 1954.While Sasser was at the Central Paper job in Muskegon that day, May 20, oc-curred the incident of primary concern herein, which the General Counsel contendswas a discharge of Eley in order to make an opening for a member of Local 47,Wines or Grebel, and which Respondent Company and Local 47 contend in sub-stance was a voluntary quit by Eley in order to force his way into the Local-andpossibly with the collusion of Sasser.According to the credited testimony of Robert Eley, a forthright and credible wit-ness, Sasser came over to Eley at the Central Paper job that afternoon and told himthat the men at the Montague job were being fired, that there would be a crowdof men out of work, and that "it might be a good idea if you didn't show up on thejob tomorrow." Sasser allegedly added, "You know, we have an agreement withthe Local to keep all our cardmen in work," and also that "if they came down hereon the job looking it over and saw a referral man working and them not, therewould be some trouble."According to Eley, Edward Kranenberg, who had over-heard the above, then affirmed Sasser's sentiment and added, "You might as welltake your tools home because.you probably won't be coming back to thisjob..Bernie Wines lives here in Muskegon and if there is any work in Muskegon,Bernie Wines will get it..So, it would be a good idea if you didn't show up orcome back."Then, after Kranenberg had left, Sasser said to Eley, still accordingto the latter, that there was a lot of work then in Michigan, that it should not takemore than a week or 10 days to place the men, and that "until they have their menplaced on jobs, I can't put you to work, I can't keep you working..We've gotto play ball with the Union.they're cooperative..Itwould be the bestthing if you would wait until this blowed over and at that time I'll call you back towork."As Eley was packing his tools he said to Kranenberg that inasmuch as hewas being laid off he might as well go fishing the next day.Kranenberg said that.that would be a good idea. Eley left with his tools just before or at the closing hour,4:30 p. m., and was paid for a full day's work that day.Sasser professed to remember little of the incident. It was his best, though feeble,recollection, that he told Eley something to the effect that there were spare mechanicsavailable because of the shutdown in Montague, and also that someone said somethingabout going fishing.The testimony of Sasser and Edward Kranenberg concerning this incident containsinconsistencies which are irreconcilable and cannot be credited.Sasser stated insubstance that it was his custom when going on a job to speak to the foreman first,and that on this occasion he spoke to Kranenberg before speaking to Eley, probablytalking over with him the status of the job and probably telling him that the menwere leaving the Montague job.Kranenberg testified positively that Sasser merelygreeted him in passing, went to Eley, and had a conversation with Eley, Kranenbergnot being present but going about his business.He stated further that as Sasser was ALEXANDER-STAFFORD CORPORATION101leaving, at nearly quitting time, Sasser called to Kranenberg to have Eley bring histools in, but that Eley was already packing his tools when Kranenberg relayedSasser's instructions.Further,Kranenberg testified that he had no conversationwith Sasser about the men being laid off at the Montague job, which is unlikelyinasmuch as Sasser had gone to the Central Paper job that afternoon partly todiscover for Fisher whether any of the latter's men could be absorbed there-a.situation concerning which Kranenberg would be particularly informed.A furtherinconsistency is Kranenberg's statement that he had been keeping Sasser informed.all that week (May 20 fell on Thursday) of an impending lathers' strike which wouldbring the insulators' work at Central Paper to a sudden halt, as against Sasser'stestimony that he had not heard of a lathers' strike in prospect or had no memory,of it.A further inconsistency is the testimony that, known in advance by Sasserand Kranenberg, the Central Paper job closed down temporarily the following daybecause of a lathers' strike, which does not jibe with sending Wines and Grebel towork there that day.Certain additional facts and considerations may contribute to the solution of thisportion of this case:a.During the years that Eley had worked for Respondent Company, the usualpractice was to transfer him to another project when the project he was working onwas completed. In the present instance he was not transferred.b.Sasser testified that at times Eley requested vacations from him, and that itwas Sasser's recollection that Eley always took his vacations by going deer hunting.Sasser "couldn't say" as to whether each of Eley's vacations was in fall of the year.It is clear that in the present instance, which came during the spring, Eley did notask off to go deer hunting.c.Sasser confirmed an opinion previously expressed by him in an affidavit to the,effect that he thought anyone acquainted with unionism and being on a permitwould have taken off under the circumstances.d.Eley admitted that while he was on the Riverside School job-which counselsuggested but Eley did not confirm was during the spring of 1954 4-he told VirgilFisher that "under the Taft-Hartley Law a man has a right to belong to any organi-zation he wishes."Respondent Company and Local 47 offered this fact as anelement of proof that Eley quit his job on May 20 (and did not thereafter pressfor reinstatement) as a means of forcing his way into Local 47.Respondent sought,with questionable success, to show that Sasser was assisting Eley to become amember of Local 47.Respondents' theory as to how Eley's action (assuming it wasso-motivated) would accomplish his objective of becoming a member of Local 47was not developed at the hearing.e.Some 9 days after his termination, on May 29, Eley returned to Sasser and,according to Eley's credited testimony, asked Sasser if the "local men were placedon jobs and if I could go back to work, and Mr. Sasser said no, that the cardmenthat were out hadn't been placed and he said, `Until that time that they get themplaced, I can't put you back to work.' "Eley then showed him his referral, whichon its face expired 30 days after May 10. Sasser said that that referral was notany good anymore, that "You'll have to get another new one issued from Mr.Fisher before I can put you back to work."A few days later, on June 3, Eley againasked Sasser when he could return to work, and Sasser replied that the cardmenwere still out, that he did not know when they would be back, but as soon as thingsbroke Sasser would call Eley and the latter could return to work.Then Eley spoketo Fisher, who said, according to the former, that they were not going to issueany more referrals, that "they were going to handle the work themselves."Fisher'sversion was that he refused Eley a referral because he had no calls for men.Underall the circumstances, Eley's version is credited.On June 8, Eley again 'askedFisher for a referral and, according to Eley, Fisher said that they were not going-to issue referrals to any men who had already had a referral.Eley then said thathe would have to see a lawyer about getting his job back. Fisher denied the firstpart of Eley's version, and said he did not remember any threats by Eley, althoughFisher acknowledged his memory was a little vague on this conversation.Eley's-version is credited.f.During the period May 20 to June 10, 1954-during which, as seen just above,Eley made 3 efforts to get reinstated-Respondent Company hired as new employeessome 5 mechanics, including Wines and Grebel, who were mechanics, and l otherwho was either a mechanic or an improver.Wines and Grebel started work May 21.One of the others started work on June 3; two others started June 10. FromJune 10, 1954, until May 7, 1955, the date of the issuance of the complaints herein,4One of Eleyy's timecards shows he worked at the Riverside School on January 11 and12, 1904.Of course he may have worked there during other weeks also. 102DECISIONS OF NATIONALLABOR RELATIONS BOARDRespondent Company hired as new employees not less than 35 asbestos workers..Thomas Stafford testified that during May and June 1954, the labor need of hisbusiness "was steadily increasing.There is no bush to hide behind that we did nothave work to reemploy Eley.There is absolutely none.We had plenty of work,there is no question." In substance the Company contended that Eley had noright to reinstatement or back pay after Sasser left July 11, 1954, because thereafterEley never applied for reinstatement. If Eley was discriminatorily discharged, itwas not necessary-for him to make application for reinstatement at all. If in fact,as alleged by Respondents, he quit, he made application for work again on May 29and June 3, and learned then from the lips of Sasser that any further applicationswere futile as long as there were any union members available for jobs.The"Board has consistently held that where an employer engaged in a discriminatoryhiring practice and where such practice is communicated to applicants for employment,.albeit when no jobs for them are available, an inference 'and finding is warrantedthat further application would be futile because from the existence of the dis-criminatory practice it is clear that the same discriminatory conditions would beattached whenever the jobs became available." 5 In substance the Company con-tended also that it refused Eley reinstatement because of a statement he made inhismemorandum of June 9, 1954, to the international Union. In the light ofthe entire record this defense is not credited. In substance Local 47 contended Eleywas not reinstated because it had no requests for men when he requested referrals.As I find herein that Local 47 was the sole source of supply of asbestos workers forRespondent Company, and as over 35 asbestos workers were employed by theCompany during the period Eley was not reinstated, this defense by Local 47 isnot credited.g.Respondents' theory that Eley quit his job in order to force his way into-Local 47 was not spelled out in the record or in the briefs. Forcing his way-implies.compulsion and pressure.The record discloses no pressures Eley brought to bearupon Local 47 either before or after his separation May 20, 1954.Nor does therecord reflect how, it at all, Eley expected to, or could have with the means athis disposal, brought more pressure on the Local to admit him to membership while-he was unemployed than while he was working for Respondent Company. AlthoughEley was frustrated in his continuing efforts to become a member of Local 47, andalthough he thought he had a right under the Act to join Local 47 if he wanted to,.the record does not disclose how he thought he could accomplish this objective-other, possibly, than filing a charge against it. If filing a charge with the Board isurged as such a pressure, it should be noted that he filed no charge against Local 47until October 8, 1954, some 41/2 months after his termination.Nor does the record disclose any other motive for Eley's quitting.He had friendlyrelations with both the Company and his fellow workers, was well regarded by hissuperiors in the Company, including its president, and evidently preferred insulatingwork to his other trade of cement finishing.h.Thomas Stafford, president of Respondent Company, testified that on May 20,1954, he told Sasser to make an effort to place the men who had been released fromthe job in Montague, Michigan, "because there was trouble brewing in the contractdepartment [of Respondent Company] over the Eley case. .Iwas aware thatthere was a problem." From this it appears that at this moment Stafford thoughtthere was trouble ahead for the Company if it continued to employ Eley.Andalthough Stafford for some time theretofore had given Sasser almost free reign inthe running of the contract department, his testimony indicates that in this instancehe gave Sasser not a suggestion, but an instruction, to try to place the Montaguemen. In this frame of mind, it is highly probable that in his instruction to Sasser,Stafford made some mention of Eley, although both Stafford and Sasser denied this.So forceful did Stafford make his instruction to Sasser that the latter undertook tocarry it out contrary to his own better judgment.i.It is undenied that Sasser initiated the conversation with Eley on May 20, andthat if Eley quit he did so as a direct and immediate result of something Sasser said.to him. In his testimony Sasser allowed that although he knew nothing about"unionism," he thought that anyone acquainted with unionism and being on a-"permit" would have taken off under the circumstances.The only circumstances:Eley knew at this point were those pointed out to him in that conversation by Sasser..In conclusion, in view of the inferences above,. as Eley was a far more credible wit-ness than Sasser, as most of the statements attributed to Sasser by Eley on May 20were undenied by Sasser, and on the record considered as a whole, I credit Eley's5 Consolidated Western Steel Corporation,108 NLRB 1041, 1044, and cases cited therein..Myles Worst ell and United Brotherhood of Carpenters,114 NLRB 503. ALEXANDER-STAFFORD CORPORATION103version of his May 20 conversation with Sasser and his conversations with Sasserafter his termination. It is held that on May 20, Sasser told Eley it would be a goodidea if he did not show up for work for a while in order to prevent trouble with theUnion, and that Sasser could not keep Eley working as long as the union men thenout of work were not placed. It is held further that on May 29, 1954, whenEley applied for work Sasser told him that the union members were not placed,that until they were placed he could not put Eley back to work, and that Eley'sreferral was no longer any good and he would have to get a new one from Fisherbefore Sasser could return him to work. I hold further than on June 3, 1954, whenEley again applied for work, Sasser told him that the union members were still out,and that when they were back to work Sasser would call Eley and return him to work.5.ConclusionsSection 8 (b) (2) of the Act provides, in part, that it shall be an unfair laborpractice for a labor organization "to cause or attempt to cause an employer todiscriminate against an employee in violation of subsection (a) (3)."Section 8(a) (3) prohibits discrimination in regard to hire or tenure of employment or anyterm or condition of employment to encourage or discourage membership in anylabor organization.The sole exception to this general provision is a proviso per-mitting a union shop under certain conditions.. No other arrangement encouragingunion membership is valid.Radio Officers' Union v. N. L. R. B.347 U. S. 17, 40-42.It is now well settled that any contract, practice, or arrangement, oral or written,.requiring that employees must be members of a union or have clearance from it as acondition of being hired or continuing their employment, or that union membersshall receive preference in employment, is violative of the Act.6In my opinion the testimony here fully establishes that there was a stronger under-standing between Local 47 and Respondent Company under the contracts than thatthe former would supply the latter with asbestos workers when requested..As found above, Local 47 was the sole source of supply of asbestos workers forRespondent Company, and its own bylaw prohibited its members from workingwith any who were not either members of Local 47 or on referral from it.As foundabove, Local 47 was not only the sole source of supply, but in addition it in factmaintained control of who would do the asbestos work for Respondent Company, asshown by Fisher's statement to Eley that "they were going to handle the work them-selves."As found above, and not disputed in this record, in the filling of jobsLocal 47 gave preference to its own members.That Sasser, who participated in the negotiating of the 1953 and 1954 agreements,considered himself bound to obtain clearance from the Local for all asbestos workerswas amply borne out by the evidence, as found above.As has also been found above,Respondent Company shared with the Local the understanding and practice of givingpreference in the holding of jobs to Local 47 members over nonmembers, as shownby Sasser's statement to Eley that "we have an agreement with the Local to keep allour cardmen in work."0Construction Specialties Company,102 NLRB 1542, enfd. 208 F. 2d 170 (C. A. 10)Operative Plasterers' and Cement Finishers' International Association, Local 555, AFL(Teller Construction Co.),110 NLRB 463; SouthTexas Chapter, Associated General Con,tractors of America, Inc.,1.07NLRB 965 ;Operative Plasterers' and Cement FinishersInternational Association of the United States and Canada, AFL, Local 511 (NationalGunite Corporation),110 NLRB 279 ;Mohawk Valley and Vicinity District Council,United Brotherhood of Carpenters and Joiners of America, and LocalNo.1261, UnitedBrotherhood of Carpenters and Joiners of America (Grow ConstructionCo.,Inc.),109NLRB 522 ;Local Union 595, International Association of Bridge, Structural and Orna-mental IronWorkers,AFL (Id. Clinton Construction Company),109 NLRB 73;Seabright Construction Company,108 NLRB8: Local 13, International Brotherhood ofBoilermakers, Iron Ship Builders, and Helpers of America. AFL (The Babcock it WilcoxCo.), 105 NLRB 339:Mundet Cork Corporation,96 NLRB 1142 ;Alaska Chapter of theAssociated General Contractors of America, Inc.,1.13NLRB 41 ;Fiehleay Corporation v.N. L. R. B.,206 F. 2d 799, 803, 805 (C. A. 3) ;George D. Auchter Co.,102 NLRB 881,885. enfd. 209 F. 2d 273(C.A. 5) ; International Brotherhood of Boilermakers, etc.,94NLRB 1590;ConsolidatedWestern Steel Corporation,108 NLRB 1041 ;Myles Worstell,and Local 2023, of the United Brotherhood of Carpenters and Joiners of America, AFL,7.14NLRB 502;Millwright Local Union No. 2484 and H. B. Clem, Financial Secretary,United Brotherhood of Carpenters and Joiners of America, AFL,114 NLRB 541 ;Daugherty Company, Inc.,112 NLRB 986;International Longshoremen's and Warehouse-men'sUnion,90 NLRB 1021, 1022. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe unlawful hiringpractices disclosed in this recordcouldnot have been pos-sible without the understanding,cooperation,or participationof both the Companyand the Local.That the practices had their rootsdeep in the long history of therelationship betweenthe parties is undoubtedly true, but thisdoes not make themlawful.The treatment of Robert Eley on and shortly afterMay 20,1954, further provesthe existence of an understandingor arrangementbetween theparties, and the ap-plicationof such arrangement.On May 20, Sasser, Eley's top supervisor,referringto the contract with the Localwhichrequiredthe Company to keep "all our cardmeninwork," suggested thatEley absent himself from the job the next day, and then told him that he couldnot give him any more work until all theunion membershad been placed.Onthe same occasionSupervisor Kranenberg told him to take his tools home and thathe would not be coming back to that job.On the basis of the entire record con-sidered as a whole I conclude that these words by Sasser and Kranenbergamountedto and constituted a discharge of Eley underthe arrangementbetween the Companyand the Local and because Eley was not a member of the Local. The followingday the Company placed two union-member mechanics (Eley was a mechanic) onthe same job he had left.On June 3, 1 other started to work for the Company and<on June 10,2 others.Meanwhile on May 29 and June 3, Eley reapplied to Sasserfor employment and was put off on the grounds that he could not take him backuntil allthe union members were placed and that in any case he would have to geta new referral from Fisher.Meanwhile on June 3 and 8, Eley asked Fisher for areferral and was refused on the ground that the Local was going to handle the workitself and was not going to issue any more referrals to those who had had referrals.Under all the circumstances of thiscase it isclear, and I conclude, that during thisperiod Eley was denied reinstatement under the arrangement between the Companyand the Local and because Eley was not a member of the Local.On the basis of the entire record considered as a whole I hold thatas interpreted,administered,and enforcedby Local 47 andRespondentCompany, the 1953, 1954,and 1955 contracts required membership in or referral from Local 47 as a conditionof employment with Respondent Company, members being given preference.Thusthese contracts amounted to preferential hiring contracts no longer permitted underthe Act.By interpreting, administering, and enforcing the 1953 contract as a preferentialhiring contract from 6 months prior to the filing of the charges herein until itsduration (April 8 to June 30, 1954, in the case of Local 47; May 18 to June 30, 1954,in the case of the Company), Respondent Local 47 violated Section 8 (b) -(2) and(1) (A) of the Act, and Respondent Company violated Section 8 (a) (3) and(1) of the Act.By enteringinto, interpreting,administering, and enforcing the 1954 and 1955contracts as preferential hiring contracts, Local 47 violated Section 8 (b) (2) and(1) (A) of the Act, and Respondent Company violated Section 8 (a) (3) and (1)of the Act.On the basis of the entire record considered as a whole, I hold that on May 20,1954, in the enforcement of the 1953 contract as a preferential hiring contract,Respondent Company discriminatorily discharged Robert Eley because he was nota member of Local 47, Respondent Company thereby encouraging membership inRespondent Local and thereby violating Section 8 (a) (3) and (1) of the Act.Although there was no proof that Local 47 specifically requested the Company todischarge Eley, it is clear under Board precedent that as the contract has resultedin actual discrimination, Local 47, by enforcing the contract, "must be deemed tohave caused such discrimination." 7Accordingly I hold that Local 47 caused Re-spondent Company to discriminate against Eley in violation of Section8 (a) (3),Local 47 thereby violating Section 8 (b) (2) and (1) (A) of the Act.On the basis of the entire record considered as a whole, I hold further that at alltimesbetween May 20, 1954, and July 5, 1955, in enforcing the 1953, 1954, and1955 contracts as preferential hiring contracts by withholding a referral from RobertEley because he was not a member, Local 47 caused Respondent Company dis-criminatorily to refuse employment to Eley in violation of Section 8 (a) (3) of theAct, Local 47 thereby violating Section 8 (b) (2) and (1) (A); and RespondentCompany, by discriminatorily refusing employment to Eley, thereby encouragingmembership in Respondent Local, violated Section 8 (a) (3) and (1) of the Act.7Childs Company,93 NLRB 281, 285;Nundet Cork Corporation,96 NLRB 1142,1149;.Construction SpecialtiesCo., 102 NLRB 1542, eiifd. 208 F. 2d 170 (C. A. 10). ALEXANDER-STAFFORD CORPORATION105It has been found above that one member of The Master Insulators Association-Alexander-Stafford Corporation-has engaged in unfair labor practices under the1953, 1954, and 1955 contracts to which The Master Insulators Association was aparty signatory on their behalf, by its agreement, arrangement, or practice underthe contracts with Local 47, and its application of said agreement, arrangement, orpractice.Ithas been stated generally above that another member of said Em-ployer Association, Kalamazoo Asbestos Company, was in violation of the Act by itspractice under the contracts.The question arises as to the responsibility of theEmployer Association for such unfair labor practices.The Association never functioned except to negotiate the several contracts. Itmet just before each bargaining meeting with Local 47 and discussed what positionsto take in the bargaining.Otherwise it did not meet at all. It never employed apaid official.It never undertook to tell its members how they should interpret, orconduct their practice under, the contracts, or that their practice thereunder shouldbe uniform.Nevertheless, as a participant in a common enterprise with Respondent Companyand with Kalamazoo Asbestos Company, it was a cosponsor with them of any un-lawful clauses in the contracts and the unlawful practices thereunder.Such co-sponsorship carried with it the responsibility of joint participants in a commonenterprise for one another's acts performed in furtherance of the enterprise.Ac-cordingly the Association was jointly responsible with Respondent Company for theunlawful clauses in the contracts and the general unlawful practices thereunder asfound above.8As the complaint against the Association did not allege that theAssociation was responsible for the discriminatory discharge and refusal to rein-state Robert Eley, I do not find that it was.B.Unfair labor practices committed by the International UnionIt has been found above that the 1953, 1954, and 1955 contracts contained certainunlawful clauses, and that as interpreted and enforced the contracts violated theAct.The question arises as to the responsibility of the International Union forthese violations.The constitution of the International Union gives the international "supremeruling authority and supervision over all its affiliated Local Unions. ..Its power-shall be Legislative, Executive and Judicial."The International's president "shallpreside at Local Union meetings when he so decides..He shall be an ex-officiomember of all Local Union Committees and Boards.He shall have au-thority to audit Local Union finances and to suspend Local Union officers- andappoint their successors pending hearing by General Executive Board or Conven-tion."The general executive board of the International "shall have power to re-organize or suspend a Local Union or revoke its Charter when in the opinion ofthe Board such action is in keeping with the best interests of the Local member-ship or the International Association."The International's constitution sets forthprecise rules for the levying of initiation fees, fines, assessments, and dues by thelocal unions, and the issuance of withdrawal, traveling, and transfer cards.The constitution provides further that "Local Unions are subordinate branchesof the international [Union] and as such can be reorganized, suspended or dis-banded with charter revocation by action of the General Executive Board orConvention."With reference to referrals, the International constitution provides, "Referralcards shall be issued for the purpose of identification in directing other than our-membership for employment. There shall be no charge of any nature or collectionsin connection with the issuance of Referrals."With reference to collective bargaining, the constitution provides, "Local Unionsshall work under trade agreements as adopted by the International Association inConvention assembled. . . . Local Unions shall have power to fix wages withintheir chartered jurisdiction or trade agreement radius.Also to regulate the workingconditions of eitherMechanics or Improvers, in any manner they deem properexcept in the restriction of individual working effort, or in opposition to the Inter-national form of Joint Trade Agreement."The constitution provided further that "Local Unions as subordinate branches ofthe International Association can only exercise local autonomy in matters upon8 George D. Auchter Company et at.,102 NLRB 881, enfd. 209 F. 2d 273 (C. A. 5)PaulW. Speer, Inc.,98 NLRB 212;Osterink Construction Company,82 NLRB 228;E. E. Shuck Construction Co., Inc.,114 NLRB 727.Cf.Pacific American Shipowners As-sociation,98 NLRB 582. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich the International Constitution and By-Laws are silent.They shall functionwithin their chartered jurisdiction and in such other territory covered by signedtrade agreement with employers"; and also that "Local Unions shall exercise localautonomy when it does not conflict with laws of the International Association. .As provided in the constitution, the International Union provides certain suppliesto the local unions,'including referral blanks and "international Joint TradeAgreements."The preamble to the 1953, 1954, and 1955 agreements read as follows:The following Agreement is not subject to change by a Local Union.Anyprovision not in conflict with its letter and spirit may be agreed upon andattached to it in the form of addenda.It provides for collective bargaining and as such must recognize as its prin-cipalsLocalUnions andInsulatingContractors'Associations composed ofInsulating Contractors known and recognized as such within the trade.It is understood and agreed that the approval by the International Asso-ciation as to form and substance of this Agreement is only for the purpose ofindicating that the International Association certifies that the said contractisnot in violation of the International Constitution and By-Laws and is ap-proved as to form and substance for that purpose only and no other.Each contract then recites that it was made and entered into between The MasterInsulators Association and Local 47.The first four pages of each of these contracts consists of many printed words,which were on the original form when it came to Local 47 from the InternationalUnion, and a few blank spaces which were filled in as a result of the collectivebargaining between Local 47 and the Employer Association.Attached to each ofthe "International Joint Trade Agreement" (the forms are labeled simply "Agree-.ment," and under that the words, "Master Insulators' Association") are some 3or 4 pages of "Supplemental Agreement" dealing mostly with travel expense, jobstewards, and the welfare fund.Concerning the supplemental agreement of the 1955 contract there is evidencethat a Washington, D. C., attorney participated in the discussion of whether 3 pro-posed paragraphs should be included in the supplemental agreement and of how1of them should be phrased. Signing this agreement on behalf of The MasterInsulators Association was Thomas Stafford, then its president as well as presidentof Respondent Company, and Stephen Dunn, its acting secretary, and a practicingattorney in Grand Rapids, Michigan, who participated on behalf of the Asso-ciation in the bargaining negotiations leading to the contract.Thomas Stafford testified, "We were endeavoring to get clarification of para-graphs which we felt were in violation of the law.The local 47 had no attorneyand Mr. Dunn wanted to find what the, stand nationally was with the AsbestosWorkers.. . . He consulted with me about seeing the National about theproblem....From the counsel table at the hearing Local 47's attorney, whoseoffice is in Grand Rapids, stated that he "had been retained by the Local at thattime."On July 1, 1956, the Washington, D. C., attorney, Carlton R. Sickles, on hisown letterhead as a practicing attorney wrote Stephen Dunn in Grand Rapids:Reference is made to our telephone discussions yesterday of the three pro-posed paragraphs drafted for use in the collective bargaining between AsbestosWorkers Local 47 and the Asbestos Insulators Association in that area.The first paragraph, deleting specific reference to particular articles, wouldseem to present no difficulty and as modified would provide as set out below:Nothing contained in this agreement or the supplemental agreement or inany article of this agreement or the supplemental agreement read separatelyor together shall be construed to constitute a "closed shop" or to provide forconditions which if enforced would constitute a "closed shop."It is my conviction that the second of the proposed paragraphs would beunnecessary, in light of Article XVII which provides that neither party "Shallcontinue in force or create any rules or bylaws conflicting with its provisions,"and which appears to have the same intent as the suggested language.Again, it would appear that the third proposed paragraph would have noplace in this agreement between these parties since there is nothing in theagreement which would oblige a party to the agreement to comply with de-mands made by anyone not a party to the agreement.A copy of this letter was sent to Business Agent Virgil Fisher of Local 47. ALEXANDER-STAFFORD CORPORATION107As originallysigned,accordingto theuncontradictedand credited testimony of'Thomas Stafford, paragraph 12 ofthe supplemental agreement readas follows:12.Declaration.Nothing contained in this agreementor the supplementalagreement or inany articleof this agreement or supplemental agreement readseparately or together shall be construed to constitute a closed shop or toprovide forconditions,which,if enforced,would constitute a closed shop. Itis further agreed that the letter dated July 1, 1955, from Carlton R. Sickles,shall apply with respect toquestionsof interpretation of the newagreement.To be noted is that thislanguage isword for wordthe same language as was,proposed by Sicklesin hisletter, except for thelast sentence.Itwould appearfurther that Sickles had modified this paragraph while itwas in hishands, for hestated in his letter, "The first paragraph, deleting specificreferenceto particulararticles,would seem to present no difficulty and as modified would provide as setout below:"According to the uncontradicted and credited testimony of Thomas Stafford, "Mr.Sickles objected to his name appearing. It was in a reference to a letter.We tookthismatter,Mr. Fisher immediately called me. I took the matter up with Mr.Dunn.We discussed the matter. It was of no value whatever, so far as we were-concerned, and we authorized the exchanging of this sheet for a new sheet on whichMr. Sickles' name was not there." So by agreement of the parties, paragraph 12was changed by deleting the lastsentence-leaving it as it had been phrased by Mr..Sickles.ConclusionsIt is clear that as between Local 47 and the International Union, only the formerwas a party to the 1953, 1954, and 1955 contracts.The fact that the Interna-tional Union supplied the master agreements did not make it a party to the contractsor mean that it was responsible for their execution, in the absence of any evidencethat the International Union participated in their negotiation.Heating, Piping andAir Conditioning Contractors, etc.,102 NLRB 1646, 1654.The clauses found aboveto have been unlawful on their face because they discriminated in favor of Local47 members over nonmembers in conditions of employment, were contained in thesupplemental agreements not supplied by the International and for which the Inter-national Union could not in any case be held responsible.The clauses found aboveto have been unlawful as interpreted, administered, and enforced by Local 47, Re-spondent Company, and the Employer Association were not shown by any evidencewhatsoever to have been interpreted, administered, and enforced in the same man-ner by the International Union. In fact the record is devoid of any evidence asto how the International Union interpreted, administered, or enforced said clauses,or that it did so at all.The General Counsel contended that by its advance approval of the masteragreements the International Union in effect ratified them and thereby became aparty to them.But the contracts recited that this advance approval was solely toindicate that the International certified that the contracts were not in violation of theInternational's constitution and bylaws, and there is no evidence that it was for anyother purpose.The Employer Association executed the contracts knowing thatthis was the purpose of the International's advance approval and knowing that theother party to the contract was Local 47 and not the International Union.The General Counsel contended in substance that the International Union shouldbe held responsible for the execution of the 1955 contract because through its attor-ney, Carlton R. Sickles, it participated in the negotiation of that contract. It istrue, as recited in Sickles' letter, that during the negotiation period Sickles consultedwith Dunn of the Employer Association concerning certain clauses for the contract.It is also true that Sickles' suggestions were accepted by the Employer Associationand Local 47. In my judgment it was not established, however, that in advisingDunn as he did Sickles was acting as a bargaining representative of the InternationalUnion such as to make the International a party to the contract or responsible foritby participating in its negotiation.The record is silent as to Sickles' authority orapparent authority to speak for the International Union on this occasion or generally,and such authority or apparent authority may not properly be inferred from the factthat Dunn had consulted with Stafford about "seeing the President of the Nationalabout the problem" and the fact that some 2 months later Sickles represented theInternationalUnion at the hearing herein.Attorneys for international unions donot necessarily bind the international unions every time they give requested adviceto local unions or to employers bargaining with local unions.As the International Union did not participate in the negotiation of and was nota party to the contracts or to the interpretation or enforcement of them or the 108DECISIONSOF NATIONAL LABOR RELATIONS BOARDpractice under them, and was in no way connected with the discharge and non-reinstatement of Robert Eley, I conclude that the General Counsel has failed toprove that any unfair labor practices were committed' by the International Union.The complaint against it should therefore be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities, set forth in section III, above, occurring in connection withRespondent's operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free.flow of commerce.V.THE REMEDYHaving found that certain of the Respondents have engaged in the unfair laborpractices set forth above, I recommend that they cease and desist therefrom and thatthey take certain affirmative action designed to effectuate the policies of the Act.By letters dated June 23, 1955, the International Union informed Eley, and Local47 informed both Eley and Respondent Corporation, that the unions had no objection.to the Company's employing Eley.As soon thereafter as was practicable under allthe circumstances, on July 5, 1955, Respondent Company returned Eley to work.As the practices of Local 47 and Respondent Company under the 1953, 1954, and1955 contracts caused Eley to be discharged May 20, 1954, and not to be reinstated'.until July 5, 1955, it will be recommended that they jointly and severally make himwhole for any loss of pay he may have suffered as a result thereof by paying tosaid Robert Eley an amount equal to that which he would have earned as an asbestos.worker from May 20, 1954, until July 5, 1955, less his net earnings during saidperiod.9The computations shall be made on a quarterly basis in the manner estab-lished by the Board in F.W. Woolworth Company,90 NLRB 289, 291-299.The geographical scope of the unlawful contracts and practices is wide, covering anumber of cities in western Michigan. In 1955 the Employer Association, a contract-ing party, had members in Grand Rapids, Kalamazoo, Lansing, Flint, Saginaw, andBay City.Local 47, the other contracting party, has no office of its own, but itmeets at the Labor Temple in Lansing.The 1955 contract, in naming Local 47a party to the contract, recited that Local 47 was "of Lansing, Kalamazoo, Jackson,Grand Rapids, and Saginaw, Mich."The record reveals that the operations ofRespondent Company cover a number of cities. Respondent Employer Associationhas no office.It is evident from the above that posting notices at the office and warehouse ofRespondent Company and at the Labor Temple in Lansing would not adequatelyeffectuate the policies of the Act. In order adequately to publicize both to employersand employees, including nonmembers of Local 47, that the Respondents will ceaseand desist from their unlawful practices found herein, I believe that they should berequired to publish notices to that effect in newspapers of general circulation in thecities and towns in western Michigan where mechanics and improvers have been andwill be employed.10These would include, presumably, Grand Rapids, Kalamazoo,Lansing, Flint, Saginaw, Bay City, and Jackson, Michigan.Because of the Respondents' unlawful conduct and its underlying purpose andtendency, I find that the unfair labor practices found are persuasively related toother unfair labor practices proscribed and that danger of their commission in thefuture is to be anticipated from the course of the Respondents' conduct in the past."The preventive purpose of the Act will be thwarted unless the order is coextensivewith the threat. In order, therefore, to make effective the interdependent guaranteesof Section 7, to prevent a recurrence of unfair labor practices, and thereby to minimizeindustrial strife which burdens and obstructs commerce, and thus effectuate thepolicies of the Act, I will recommend that Respondents cease and desist from in anymanner infringing upon the rights guaranteed in Section 7 of the Act.CONCLUSIONS OF LAW1.Alexander-Stafford Corporation and The Master Insulators Association areengaged in commerce within the meaning of Section 2 (6) and (7) of the Act.9 Crossett Lumber Company,8NLRB 440, 497-98 ;Republic Steed Corporation v.N. L. R. B.. 311 U. S. 7.m J. J. White, Inc.,111 NLRP 1126. 1.127.n N L. R. B. v. L'xpress PubliskingCo., 312 U. S. 426. LOCAL 161092.Local 47 andthe International Union are labor organizations within the meaningof Section2 (5) of the Act.3.By entering into, maintaining,and enforcing agreements,arrangements, orpractices requiring membership in, or referralfrom, Local47 as a condition of em-ployment, members receiving preference,and by otherwise discriminating in favorof Local 47members over nonmembers in conditions of employment,RespondentCompany andthe Employer Associationhave engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (a) (1) and(3) of the Act, andLocal 47 andthe InternationalUnion haveengaged in and are engaging in unfairlabor practices within the meaning of Section8 (b) (1) (A)and (2)of.the Act.4.By discriminating in regard to the hire and tenure of employment of RobertEley, RespondentCompany hasengaged in and is engaging in unfair labor practiceswithin themeaning of Section 8(a) (1) and(3) of the Act.5.By causing RespondentCompany todiscriminate against Robert Eley in thehire and tenure of his employment,Local 47 andthe International Union have en-gaged in and are engaging in unfair labor practices within the meaning of Section8 (b) (1) (A)and (2)of the Act.6.The aforesaid unfair laborpractices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Local 16, International Longshoremen's and Warehousemen'sUnionandDenali-McCray Construction Company.Case No.19-CD-26.June 7, 1957DECISION AND DETERMINATION OF DISPUTESTATEMENT OF THE CASEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in an-unfair labor practice within the meaning of paragraph (4) (D) ofSection 8 (b), the Board is empowered and directed to hear anddetermine the dispute out of which such unfair labor practice shall.have arisen. . . .-On September 27, 1956, Denali-McCray Construction Company,herein called Denali-McCray, filed a charge with the Regional Directorfor the Nineteenth Region alleging that Local 16, International Long-shoremeii's and Warehousemen's Union, herein called the IL`VU, hadengaged in and was engaging in certain unfair labor practices withinthe meaning of Section 8 (b) (4) (D) of the Act. It was charged in.substance that the ILWU had induced and encouraged employees ofDenali-McCray to engage in a strike or a concerted refusal to workwith an object of forcing or requiring the Company to assign certainduties to members of the ILWU rather than to the Company's ownemployees who are members of the AFL-CIO Building Trades Unions,including the International Union of Operating Engineers, Local 302,herein called the Operating Engineers, which intervened in the instantproceeding on behalf of the Building Trades Unions.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the Regional118 NLRB No. 12.